Case 2:18-cv-00139-JDL Document 97-45 Filed 11/04/20 Page 1 of 10   PageID #: 2153
                                                                         EXHIBIT
                                                                            45
Case 2:18-cv-00139-JDL Document 97-45 Filed 11/04/20 Page 2 of 10   PageID #: 2154
Case 2:18-cv-00139-JDL Document 97-45 Filed 11/04/20 Page 3 of 10   PageID #: 2155
Case 2:18-cv-00139-JDL Document 97-45 Filed 11/04/20 Page 4 of 10   PageID #: 2156
Case 2:18-cv-00139-JDL Document 97-45 Filed 11/04/20 Page 5 of 10   PageID #: 2157
Case 2:18-cv-00139-JDL Document 97-45 Filed 11/04/20 Page 6 of 10   PageID #: 2158
Case 2:18-cv-00139-JDL Document 97-45 Filed 11/04/20 Page 7 of 10   PageID #: 2159
Case 2:18-cv-00139-JDL Document 97-45 Filed 11/04/20 Page 8 of 10   PageID #: 2160
Case 2:18-cv-00139-JDL Document 97-45 Filed 11/04/20 Page 9 of 10   PageID #: 2161
Case 2:18-cv-00139-JDL Document 97-45 Filed 11/04/20 Page 10 of 10   PageID #: 2162
